Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 9, applicant claims that “first slot length (e.g. defined as 247, figure 6 which is equivalent to length 367, figure 5)” and “first cleat length” (see illustration below) “are equal to one another” which is not true.  As illustrated below they are clearly not equal.  
    PNG
    media_image1.png
    860
    1088
    media_image1.png
    Greyscale

Regarding claim 10, the recitation “a second cleat length of the second cleat portion measured from the fourth cleat surface to the sixth cleat surface” is vague and indefinite since it is not clear where the second cleat length runs from because there is no constant length that is defined between the fourth cleat surface (334, figure 5) and the sixth cleat surface (338).  These surfaces are adjacent to each other.
Regarding claim 11, last line, “the second cleat plate” lacks proper antecedent basis. It appears applicant means “second cleat plane”. 
Regarding claim 19, line 5, “the second clear portion” lacks proper antecedent basis. It appears applicant means “second cleat portion”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michieli (US Patent no. 3714907 ).  Michieli discloses a floating shelf system and inherent associated method comprising all the claimed features of applicant’s invention as seen in figures 1-10 and further illustrated below.

    PNG
    media_image2.png
    824
    1440
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    765
    1204
    media_image3.png
    Greyscale

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate floating shelves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


khc